 

10
| 11
12
13
14
15
16
17
18

19

20

21

22

23

 

Case 2:18-cv-00655-JLR Document 53 Filed 09/26/19 Page 1of5

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
Maria Mora-Villalpando, No. €18-655-JLR
Plaintiff, JOINT STATUS REPORT

pn Ye ee re eee ee Sr

US. Immigration and Customs Enforcement,
U.S. Customs and Border Protection, and U.S.
Citizenship and Immigration Services,

 

Defendants.

The parties hereby file this Joint Status Report as required by the Court’s Order on
Cross Motions for Summary Judgment (Dkt. #52). The Court ordered the parties to provide a
joint status report within two months concerning their progress with the Court’s rulings.

US, Immigration and Customs Enforcement (“ICE”) has conducted initial searches of
the Office of Principal Legal Advisor (“OPLA”) Case Management System (“OCMS PLAnet”).
Defendants provided initial results of their searches for these search terms to the Plaintiff and the

parties are in the process discussing these results and determining if the search terms may be

Joint Status Report UNITED STATES ATTORNEY
18-655-JLB - 1 700 STEWART STREET, SUITE $220
' SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
 

10
“u
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 2:18-cv-00655-JLR Document53 Filed 09/26/19 Page 2of5

narrowed. The parties request that they be granted more time to confer on these points and
propose updating the court on the progress in 60 days.

For plaintiff’s third FOIA request,! U.S. Customs and Immigration Services (“USCIS”)
will conduct a search of the EDMS database once search terms are agreed upon. Plaintiff has
proposed the following:

“Copies of any I-213s, with identifying information redacted, where any of the following
is noted:

1, An individual’s public statement or statements to the media regarding their
immigration status or lack thereof;

2. An individual’s involvement with an immigrant rights organization or

organizations;

3, An individual’s involvement with “anti-ICE protest”, “protests”, “immigration

OF 6a)

advocacy”,

9 ae 33 oe

immigrant rights”, “activism”, “organizing”, and/or “advocacy”; and/or
4, An individual’s status as an “advocate”, “activist”, “media”, and/or a “journalist.”
USCIS is currently evaluating plaintiff's proposed search terms and the search

capabilities.of the EDMS system. Once search terms are agreed upon, USCIS will conduct the

search and ICE will review documents prior to production.

 

| Plaintiff's third FOIA request is, “Copies of any I-213s, with identifying information redacted, where ICE has
initiated enforcement action against an individual due to:

1. the individual's public statement or statements to the media regarding

their immigration status; .

2, the individual's involvement in ‘anti-ICE protests;’ and/or ‘immigrant

rights’ activism; and/or

3. the individual's involvement in ‘Latino advocacy programs,’

‘immigration advocacy,’ ‘activism,’ and/or ‘organizing.””

Joint Status Report . UNITED STATES ATTORNEY
18-655-JLR - 2 100 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 2:18-cv-00655-JLR Document 53 Filed 09/26/19 Page 3 of 5

In addition, the parties have agreed that all searches will involve the time frame of
January 20, 2017 to the present.

To keep the Court apprised, the parties will provide the Court with another Joint Status
Report within 60 days of this Joint Status Report, unless the Court orders otherwise. |

Dated this 26" day of September, 2019.

‘s/ Khaled Alrabe .

Khaled Alrabe, NY Bar Reg. 5542311 (admitted
pro hace vice)
NATIONAL IMMIGRATION PROJECT

OF THE NATIONAL LAWYERS GUILD

89 South St. Suite 603

Boston, MA 02111

rn ae — coe ee eS PH: _— (617) 412-6794-— wee Se ee ee ee

Em.  khaled(@nipnlg.org

fs/ Devin T. Theriot-Orr .
Devin T. Theriot-Orr, WSBA #33995
OPEN SKY LAW, PLLC
20415 72nd Ave. S., Ste. 110
Kent, WA 98032
Ph. (206) 962-5052
Fax (206) 681-9663
Em. devin@opensky.law

Joint Status Report UNITED STATES ATTORNEY
18-655-JLR -3 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206} 553-7970

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-00655-JLR Document 53 Filed 09/26/19 Page 4 of 5

Joint Status Report
18-655-JLR - 4

BRIAN T. MORAN
United States Attorney

s/ Brian C. Kipnis
BRIAN C. KIPNIS

s/ Sarah K. Morehead

SARAH K. MOREHEAD, WSBA #29680
Assistant United States Attorneys
Office of the United States Attorney
Suite 5220, United States Courthouse
700 Stewart Street

Seattle, Washington 98101-1271
Phone: 206-553-7970

Fax: 206-553-4073

Email: brian. kipnis@usdoj.gov
Email: sarab.morehead@usdoj.gov

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-00655-JLR Document 53 Filed 09/26/19 Page5of5

ORDER

The parties will submit another joint status report within 60 days of the date of this order.

we
Dated this QQ day of Soghee , 2019.

 
 
 

   

JamesL. Robprt
United States{District Judge

Joint Status Report UNITED STATES ATTORNEY
18-655-JLR -5 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 353-7970

 

 
